   Case: 2:18-cr-00075-ALM Doc #: 193 Filed: 09/08/20 Page: 1 of 5 PAGEID #: 882




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                          :
                                                   :    Case No. 2:18-cr-00075-2
               Plaintiff,                          :
                                                   :    JUDGE ALGENON L. MARBLEY
        v.                                         :
                                                   :
NICHOLAS D. GLASSBURN,                             :
                                                   :
                                                   :
               Defendant.                          :


                                    OPINION & ORDER

                                     I. INTRODUCTION

        This matter is before the Court on Defendant Nicholas D. Glassburn’s Motion for

Compassionate Release.      Doc. 185.   For the reasons set forth below, the Court DENIES

Defendant’s Motion [#185].

                                     II. BACKGROUND

        On May 11, 2018, Defendant pled guilty to one count of Conspiracy to Possess with the

Intent to Distribute and to Distribute Controlled Substances Within 1,000 Feet of a Public

Elementary School, in violation of 21 U.S.C. § 846, and one count of being a Felon in Possession

of a Firearm, in violation of 18 U.S.C. § 922(g)(1). On March 8, 2019, Defendant was sentenced

to 48-months imprisonment followed by a three-year term of supervised release. Doc. 154.

Defendant is currently being held at FCI Morgantown and is projected to be released on July 25,

2021.

        On July 21, 2020, Defendant filed this Motion for Compassionate Release pursuant to 18

U.S.C. § 3582(c)(1)(A) due to the COVID-19 pandemic. Defendant, who is 49-years old, asserts


                                               1
   Case: 2:18-cr-00075-ALM Doc #: 193 Filed: 09/08/20 Page: 2 of 5 PAGEID #: 883




that he suffers from Chronic Obstructive Pulmonary Disease and has yeast and a mass growing in

his lungs. As a result of these medical issues, Defendant asserts that COVID-19 poses a serious

threat to his health and safety.

                                   III. LAW AND ANALYSIS

        Under 18 U.S.C. § 3582(c)(1)(A), a sentencing court may -- “upon motion of the defendant

after the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility” -- reduce the defendant’s term of

imprisonment, after considering the applicable factors set forth in 18 U.S.C. § 3553, if

extraordinary and compelling reasons warrant such a reduction. 18 U.S.C. § 3582(c)(1)(A). In

considering whether a defendant can satisfy the “extraordinary and compelling” reasons standard,

this Court looks to the applicable Sentencing Commission Policy Statement found in U.S.S.G. §

1B1.13. This Policy Statement sets forth four circumstances under which “extraordinary and

compelling” reasons for release may exist, including:

        (A) Medical Condition of the Defendant.

                ...

                (ii) The defendant is--

                        (I) suffering from a serious physical or medical condition,

                        (II) suffering from a serious functional or cognitive impairment, or

                        (III) experiencing deteriorating physical or mental health because of the
                        aging process,

                that substantially diminishes the ability of the defendant to provide self-care within
                the environment of a correctional facility and from which he or she is not expected
                to recover.

U.S.S.G. § 1B1.13 n.1.

                                                  2
   Case: 2:18-cr-00075-ALM Doc #: 193 Filed: 09/08/20 Page: 3 of 5 PAGEID #: 884




       As a threshold matter, Defendant has exhausted his administrative remedies within the

meaning of 18 U.S.C. § 3582(c)(1)(A). Defendant submitted a written request for compassionate

release to the warden of FCI Morgantown on June 2, 2020. On July 9, 2020, the warden denied

Defendant’s request. Further, Defendant waited more than 30 days after the warden received his

written request for compassionate release before filing this Motion in federal court on July 21,

2020. See United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020) (“If the Director of the

Bureau of Prisons does not move for compassionate release, a prisoner may take his claim to court

only by moving for it on his own behalf. To do that, he must ‘fully exhaust[] all administrative

rights to appeal’ with the prison or wait 30 days after his request to the prison.”) (quoting 18 U.S.C.

§ 3582(c)(1)(A)).

       Turning next to whether extraordinary and compelling reasons justify release, Defendant

submits that his medical conditions, which make him particularly vulnerable to severe illness from

COVID-19, meet that criteria. The Centers for Disease Control and Prevention (“CDC”) identifies

people with Chronic Obstructive Pulmonary Disease as having an increased risk for severe illness

from COVID-19. Moreover, at least one Court in the Eastern District of Michigan has scrutinized

FCI Morgantown’s failure to implement important CDC recommendations. See United States v.

Agomuoh, 2020 WL 2526113, at *2-3 (E.D. Mich. May 18, 2020). Given Defendant’s age,

medical history, and the conditions he describes at FCI Morgantown, the Court finds that

Defendant has satisfied his burden of demonstrating “extraordinary and compelling” reasons that

could warrant release. See United States v. Atwi, 2020 WL 1910152, at *4 (E.D. Mich. Apr. 20,

2020) (“There can be little doubt that incarcerated individuals face an even greater risk of

transmission, given the conditions frequently present in correctional and detention facilities.”).




                                                  3
   Case: 2:18-cr-00075-ALM Doc #: 193 Filed: 09/08/20 Page: 4 of 5 PAGEID #: 885




       In addition to finding an “extraordinary and compelling” reason for release, however, the

Court must consider the factors set forth in 18 U.S.C. § 3553 and determine whether Defendant’s

release would pose a danger to the community. See United States v. Agomuoh, 2020 WL 2526113,

at *7 (E.D. Mich. May 18, 2020) ( “There are three components to a compassionate release merits

analysis: 1) whether extraordinary and compelling reasons warrant a reduction in sentence, as

described by the United States Sentencing Commission; 2) whether the § 3553(a) factors—“to the

extent they are applicable”—render the reduction inappropriate; and 3) whether Defendant would

be a danger to the public.”). Amongst the relevant § 3553(a) factors the Court must consider are

the nature and circumstances of Defendant’s offense, Defendant’s criminal history, and the need

for the sentence imposed, including consideration of the ability to provide Defendant with

necessary medical care.

       Here, Defendant’s crime of conviction involved the illegal possession of firearms.

Specifically, when officers searched Defendant’s home, they found 13 firearms and a bulletproof

vest. Although possession of a firearm, alone, is not a violent offense, a firearm in the wrong

hands has great potential to put others in harm’s way. The Court, therefore, has serious concerns

about the danger Defendant poses if he were to be released from prison early.

       On balance, the Court finds that Defendant has not met his burden of demonstrating that

he does not pose a danger to the community if released to home confinement. To be clear, the

Court is not indifferent to the severity of Defendant’s medical conditions or the complications that

may arise from his exposure to COVID-19. But prior to releasing a defendant from federal custody

pursuant to 18 U.S.C. § 3582(c)(1)(A), the Court must be convinced that the defendant is not a

danger to the safety of any other person or the community. See U.S.S.G. § 1B1.13. Given

Defendant’s conviction for illegally possessing firearms, the Court is not confident that



                                                 4
  Case: 2:18-cr-00075-ALM Doc #: 193 Filed: 09/08/20 Page: 5 of 5 PAGEID #: 886




Defendant’s early release would pose no danger to the community. Accordingly, Defendant’s

Motion for Compassionate Release is DENIED.

                                   IV. CONCLUSION

       For the reasons stated herein, the Court DENIES Defendant’s Motion for Compassionate

Release [#185].

       IT IS SO ORDERED.



                                                                    __
                                          ALGENON L. MARBLEY
                                          CHIEF UNITED STATES DISTRICT JUDGE

DATED: September 8, 2020




                                            5
